Title: William Jackson to Clement Biddle, 7 December 1789
From: Jackson, William
To: Biddle, Clement


          
            Dear Sir,
            New York, December 7th 1789.
          
          The letter for Mr Holker, which encloses one for the Person, applying to be Steward of the Household, is, by the Presidents desire, committed to your care for conveyance.
          Be so good as to give it an early transmission.
          I shall take the liberty to write to you on my own account within a few days.
          The President and Mrs Washington are in perfect good health. I am, very respectfully, Dear Sir, Your most obedient Servant
          
            W. Jackson.
          
        